Order entered October 24, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01115-CR

   LAVACE DURELL MORGAN AKA LAVANCE DURELL JENKINS,
                      Appellant

                                           V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 21838

                                     ORDER

      On October 18, 2022, the Court received a pro se “Motion for Appointment

of Counsel on Nunc Pro Tunc and Notice to Appeal Nunc Pro Tunc.” The notice of

appeal states “The Court has entered a Judgment to the Nunc Pro Tunc and

defendant seeks to appeal the decision.”

      A review of the trial court’s online docket sheet shows appellant filed a

motion for nunc pro tunc relief on July 28, 2022. The online docket sheet does not

show any ruling on the motion.
      This Court has no jurisdiction to entertain an appeal unless the trial court has

entered a judgment or appealable order. See TEX. R. APP. P. 26.2(a)(1); State v.

Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012); Henderson v. State,

153 S.W.3d 735, 735–36 (Tex. App.—Dallas 2005, no pet.). To assist the Court in

determining whether we have jurisdiction to proceed, we order the following relief.

      We ORDER the H u n t County D i s t r i c t Clerk to review its records to

determine if the trial court has entered a judgment or written order ruling on

appellant’s pro se motion motion for nunc pro tunc relief. If the Hunt County

District Clerk’s records show the trial court has not entered a judgment or written

order ruling on appellant’s pro se motion seeking nunc pro tunc relief, then we

ORDER the H u n t County D i s t r i c t Clerk to file, by November 14, 2022, a

verification that the trial court has not entered a judgment or written order ruling

on appellant’s pro se motion for nunc pro tunc relief.

      If the Hunt County District Clerk’s records show the trial court has entered a

judgment or written order ruling on appellant’s pro se motion for nunc pro tunc

relief, then we ORDER the Hunt County District Clerk to file, by November 14,

2022, a clerk’s record containing the motion for nunc pro tunc relief, any response

to the motion by the State, any other documents related to the motion for nunc pro

tunc relief, the trial court’s written judgment or order ruling on the motion for nunc

pro tunc relief, any findings of fact the trial court has entered on the motion for



                                         –2–
nunc pro tunc relief, the trial court’s certification of the right to appeal, and any

other documents filed with the clerk that the parties request.

      Because the Court questions its jurisdiction over this appeal, we will defer

ruling on motions or other matters until we receive the verification or record from

the district clerk and determine whether we have jurisdiction to proceed.

      We DIRECT the Clerk of the Court to transmit copies of this order to the

Honorable Keli Aiken, Presiding Judge, 354th Judicial District Court; to Susan

Spradling, Hunt County District Clerk; to Noble Walker, Hunt County District

Attorney; and to Lavace Durell Morgan, TDCJ No. 01284341; Estelle Unit; 264

FM 3478; Huntsville, Texas 77320-3320.




                                               /s/   LANA MYERS
                                                     JUSTICE




                                         –3–